Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-10 and 17-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Stanton et al. (8,100,407).  Stanton et al. discloses (claims 1 and 17) an apparatus/kit (700, figure 9) with a closure element 710 configured to be received within a conduit 28 formed in a fluid end (col. 10, lines 49-53, col. 11, lines 7-24) housing, a body (of the closure element 710) having at least two axially spaced and circumferential grooves 759b, 772 formed therein, and one and only one annular seal 758b, the seal positioned within one of the grooves 759b of the body, (claim 6) and an annular seal 758a not in contact with the apparatus/kit 700, wherein (claims 2, 8, and 18) the closure element 710 is a plug sized to be closely received within the conduit 28, (claims 3, 9, and 19) the closure element 710 is a tubular sleeve sized to be closely received within the conduit 28, (claims 4, and 20) the tubular sleeve is configured to receive (at portion 714) a reciprocating plunger 38, (claim 5) the circumferential groove 759b comprises two sidewalls joined by a base, (claim 7) the body has a stairstep profile (sleeve portions 712 with  by at least two axially spaced and circumferential structural features (2 thicknesses), and at least one annular seal 758b, the seal positionable around any of the structural features, and (claims 10 and 17) the at least two structural features include first and second structural features (2 thicknesses), and an axial footprint of the first structural feature (thicker portion of sleeve 712) fully surrounds an axial footprint of the second structural feature (thinner portion of sleeve 712).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-5, 7-16, 17-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5, 6-15, and 17-20 of U.S. Patent No. 10,914,171.  Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-5, 6-15, and 17-20 of the patent "anticipates" application claims 1-5, 7-16, 17-20.  Accordingly, application claims 1-5, 7-16, 17-20 is not patentably distinct from patent claims 1-5, 6-15, and 17-20.  Here, patent claims 1-5, 6-15, and 17-20 requires a fluid end kit/assembly with a housing, and a closure element while application claims 1-5, 7-16, 17-20 only requires a fluid end kit/apparatus with a closure element.  Thus it is apparent that the more specific patent claims 1-5, 6-15, and 17-20 encompass application claims 1-5, 7-16, 17-20.  Following the rationale in In re Goodman cited in the preceding paragraph, where applicant has once been granted a patent containing a claim for the specific or narrower invention, applicant may not then .  

Contact Information
Any inquiry concerning this communication or earlier communication from the examiner should be directed to Thomas Lazo whose telephone number is (571) 272-4818.  The examiner can normally be reached on Monday-Friday from 8:00 am to 4:30 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor Nathan Wiehe, can be reached on (571) 272-8648.  The fax phone number for this Group is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/THOMAS E LAZO/Primary Examiner, 
Art Unit 3745
September 10, 2021